VALLÉE, J.
Plaintiffs appealed from an order setting aside the entry of the default of defendant Rupert B. Raney. No judgment has been entered in the action.
Section 963 of the Code of Civil Procedure enumerates the various orders from which appeals may be taken. An order setting aside a default before judgment is entered is not one of the orders enumerated. It is therefore not appeal-able. (See cases cited in 5 West’s Cal.Dig. (1951) Appeal and Error, 152, § 113(3).)
Appeal dismissed.
Shinn, P. J., and Wood (Parker), J., concurred.